Ethics MCM/PSA/MF Code of Ethics Page 1 CODE OF ETHICS For Employees and Access Persons of The Munder Funds, Munder Capital Management and Pierce Street Advisors, LLC February 11, 2010 © 2010, Munder Capital Management Filename: MCM - Code of Ethics 02-10.docx Last Updated:2-11-2010 Ethics MCM/PSA/MF Code of Ethics Page 2 CODE OF ETHICS Table of Contents I. INTRODUCTION 4 A. Standards of Business Conduct 4 B. General Principles of this Code of Ethics 4 C. Applicability 5 1. General Applicability of the Code 5 2. Application of the Code to Non-Interested Trustees 5 3. Application of the Code to Interested Trustees 5 4. Application of the Code to Certain Directors of Munder Capital Holdings, LLC 6 5. Application of the Code to Personnel of Funds Sub-advised by the Advisers 6 6. Conflicts with Other Codes 7 II. RESTRICTIONS ON ACTIVITIES 7 A. Blackout Periods for Personal Trades 7 1. Pending Trades 7 2. Seven-Day Blackout 7 3. Exempt Transactions 8 B. Disclosure of Conflict of Interest & Review of Transactions of Certain Employees 9 1. Disclosure of Conflict of Interest 9 2. Review of Certain Transactions 10 C. Initial Public Offering and Limited Offering 10 D. Short-Term Trading 11 1. Covered Securities 11 2. Munder Funds Shares 11 3. Exempt Transactions 12 4. Return of Profits 13 E. Gifts 13 1. Accepting Gifts 13 2. Solicitation of Gifts 13 3. Giving Gifts 13 F. Service as a Director 14 G. Amendments and Waivers 14 III. COMPLIANCE PROCEDURES 14 A. Pre-Clearance Requirements 14 1. General Requirement 14 2. Exempt Transactions 15 3. Trade Authorization Requests 16 4. Representations and Warranties 16 5. Duration of Pre-Clearance Approval 17 6. Execution of Trades and Commissions 17 B. Reporting Requirements 18 1. Brokerage Statements and Confirmations 18 2. Quarterly Transaction Reports 18 3. Initial and Annual Disclosure of Personal Holdings 20 4. Certification of Compliance 20 5. Permitted Disclaimer 21 C. Distribution of the Code to Persons Subject to the Code 21 D. Quarterly Review 21 © 2010, Munder Capital Management Filename: MCM - Code of Ethics 02-10.docx Last Updated: Ethics MCM/PSA/MF Code of Ethics Page 3 E.Reviews Involving An Employee’s Own Personal Trades 21 F.Reports to the Boards of Trustees/Directors 22 1.Annual Reports 22 2.Quarterly Reports 22 IV. GENERAL POLICIES 22 A.Anti-Fraud 22 B.Involvement in Criminal Matters or Investment-Related Civil Proceedings 23 V. REPORTING VIOLATIONS OF THE CODE 23 VI. SANCTIONS 23 VII. INVESTMENT ADVISER AND PRINCIPAL UNDERWRITER CODES 24 VIII. RECORDKEEPING 24 IX. CONFIDENTIALITY 24 X. OTHER LAWS, RULES AND STATEMENTS OF POLICY 24 XI. FURTHER INFORMATION 25 Attachment ADefinitions Attachment BInitial Report of Personal Holdings of Securities Attachment CAnnual Certification and Questionnaire Attachment DContact Persons Attachment EList of Broad-Based Indices Attachment FReportable Funds Attachment GCertification by Directors of Munder Capital Holdings, LLC © 2010, Munder Capital Management Filename: MCM - Code of Ethics 02-10.docx Last Updated: Ethics MCM/PSA/MF Code of Ethics Page 4 CODE OF ETHICS I.INTRODUCTION A.Standards of Business Conduct Munder Capital Management (“MCM”) and Pierce Street Advisors, LLC (“PSA”) (each, an “Adviser” and collectively, the “Advisers”) seek to foster a reputation for integrity and professionalism.That reputation is a vital business asset.As registered investment advisers, the Advisers have a duty to deal fairly with and act in the best interests of their clients and the personnel of the Advisers have a duty to place the interests of the Advisers’ clients ahead of their own.The confidence and trust placed in the Advisers by their clients is something the personnel of the Advisers should value and endeavor to protect. To further these goals, the Advisers adopted policies and procedures that pertain to the Advisers’ employees, officers, general partners and other persons occupying a similar status or performing similar functions, as well as any other persons who provide investment advice on behalf of the Advisers and are subject to the Advisers’ supervision and control.The Advisers’ policies and procedures, including this Code of Ethics, require the personnel of the Advisers to adhere to certain standards of conduct and to comply with federal securities laws.Personnel of the Advisers should strive not only to comply with the Advisers’ policies and procedures, but to conduct themselves in such a manner as to instill confidence and trust in the Advisers’ clients. B.General Principles of this Code of Ethics This Code of Ethics (“Code”) establishes rules of conduct for “Employees” and “Access Persons” (each as defined in Attachment A) of each of the entities comprising MCM, PSA and the Munder Family of Funds1 (“Munder Funds”).The Code is designed to (i) govern the personal securities activities of Employees and Access Persons; (ii) prevent Employees and Access Persons from engaging in fraud; and (iii) require the Advisers to use reasonable diligence and institute procedures reasonably necessary to prevent violations of the Code. As a general matter, in connection with personal securities transactions, (1) Employees and Access Persons of the Advisers should always place the interests of Advisory Clients (as defined in Attachment A) first; (2) Employees and Access Persons should ensure that all personal securities transactions are conducted consistent with this Code and in such a manner as to avoid any actual or potential conflict of interest or any abuse of such person’s position of trust and responsibility; and (3) Employees and Access Persons should not take inappropriate advantage of their positions. 1The Munder Funds are comprised of various corporate entities currently consisting of Munder Series Trust and Munder Series Trust II. © 2010, Munder Capital Management Filename: MCM - Code of Ethics 02-10.docx Last Updated: 2-11-2010 Ethics MCM/PSA/MF Code of Ethics Page 5 C.Applicability 1. General Applicability of the Code This Code applies to all Employees and all Access Persons (each as defined in Attachment A) of the Munder Funds, MCM and PSA. 2. Application of the Code to Non-Interested Trustees This Code applies to Non-Interested Trustees (as defined in Attachment A).However, a Non-Interested Trustee shall not be required to comply with Sections III.A., III.B.1. and III.B.2. of this Code2 with respect to a personal securities transaction involving a Covered Security (as defined in Attachment A) unless such Non-Interested Trustee, at the time of the personal transaction, knew, or in the ordinary course of fulfilling his or her official duties as a Trustee of a Munder Fund should have known, that during the 15-day period immediately preceding the date of the Trustee’s personal transaction in the Covered Security, a Munder Fund purchased or sold the same Covered Security or such Covered Security was being considered for purchase or sale by a Fund or its investment adviser. Certain provisions of the Code do not apply to Non-Interested Trustees who are Access Persons solely because they are Trustees of the Munder Funds.Specifically, the following provisions of the Code do not apply to the Non-Interested Trustees who are Access Persons solely by reason of their being Trustees of the Munder Funds:(i) the reporting of initial, quarterly and annual disclosure of personal securities holdings; (ii) restrictions relating to black-out periods, short-term trading, investments in limited offerings and initial public offerings; and (iii) restrictions regarding service as a director of a publicly-traded or privately held company. Please note that the restrictions in the Code on short-term trading in shares of the Munder Funds by Access Persons also shall not apply to the Non-Interested Trustees who are Access Persons solely as a result of their being Trustees of the Munder Funds. 3. Application of the Code to Interested Trustees This Code also applies to Interested Trustees.An Interested Trustee, unlike a Non-Interested Trustee as described above in Section I.C.2., shall be required to comply with Sections III.A. and III.B. of this Code with respect to a personal securities transaction involving a Covered Security.However, if the trustee is designated as an Interested Trustee solely because of his or her prior business relationship with the Munder Funds or MCM (i.e., is not “Investment Personnel”, as defined in Attachment A), or due to a direct or indirect Beneficial Ownership interest (as defined in Attachment A) in any security issued by MCM or its parent company, the Interested Trustee shall only be required to comply with the provisions of this Code relating to (a) Quarterly Transaction Reports; and (b) Initial and Annual Holdings Reports (as described in Section III.B.).Moreover, the provisions of this Code regarding (i) restrictions on blackout periods and short-term trading; (ii) restrictions on investments in limited offerings and initial public offerings; and (iii) restrictions regarding services as a director of a publicly-traded or privately held company, shall not apply. 2Sections III.A., III.B.1. and III.B.2. generally relate to the requirement to pre-clear personal trades, provide duplicate brokerage confirmations and statements and provide quarterly transaction reports. © 2010, Munder Capital Management Filename: MCM - Code of Ethics 02-10.docx Last Updated: 2-11-2010 Ethics MCM/PSA/MF Code of Ethics Page 6 Please note that the restrictions in the Code on short-term trading in shares of the Munder Funds by Access Persons shall not apply to an Interested Trustee solely because of such Trustee’s prior business relationship with the Munder Funds or MCM (i.e., is not “Investment Personnel”, as defined in Attachment A), or due to a direct or indirect Beneficial Ownership interest (as defined in Attachment A) in any security issued by MCM or its parent company. 4.Application of the Code to Certain Directors of Munder Capital Holdings, LLC Directors of Munder Capital Holdings, LLC (“Munder Holdings”) who have timely completed and returned to the Designated Supervisory Person, at the time of receiving this Code and at least annually thereafter, a certification in the form attached as Attachment G shall not be subject to the provisions of the Code.However, a director of Munder Holdings shall be required to comply with Sections III.A., III.B.1. and III.B.2. of this Code3 with respect to a personal securities transaction involving a Covered Security if such director, at the time of the personal transaction, knew, or in the ordinary course of fulfilling his or her official duties as a director of Munder Holdings should have known, that during the 15-day period immediately preceding the date of the personal transaction in the Covered Security, an Advisory Client purchased or sold the same Covered Security or such Covered Security was being considered for purchase or sale by an Advisory Client or an Adviser. If a director of Munder Holdings obtains information or takes any action that would cause such director to be unable to make the required certification, suggesting that circumstances may have changed and the individual should be subject to all of the provisions of the Code applicable to Access Persons, the director must promptly inform the Designated Supervisory Person, and unless notified to the contrary by the Designated Supervisory Person, must thereafter comply with all relevant Code requirements applicable to Access Persons. 5.Application of the Code to Personnel of Funds Sub-advised by the Advisers This Code does not apply to the directors, officers and general partners of funds for which the Advisers serve as a sub-adviser. 3Sections III.A., III.B.1. and III.B.2. generally relate to the requirement to pre-clear personal trades, provide duplicate brokerage confirmations and statements and provide quarterly transaction reports. © 2010, Munder Capital Management Filename: MCM - Code of Ethics 02-10.docx Last Updated: 2-11-2010 Ethics MCM/PSA/MF Code of Ethics Page 7 6. Conflicts with Other Codes To the extent this Code conflicts with any code of ethics or other code or policy to which an Employee or Access Person is also subject, this Code shall control.Notwithstanding the foregoing, if the other code of ethics is more restrictive than this Code, such other code of ethics shall be controlling, provided that (i) the Designated Supervisory Person (as defined in Attachment A) determines that the other code should be controlling and (ii) notifies the Employee or Access Person in writing of that determination. II.RESTRICTIONS ON ACTIVITIES A.Blackout Periods for Personal Trades 1. Pending Trades No Employee or Access Person shall purchase or sell, directly or indirectly, any Covered Security in which he or she has, or by reason of such transaction acquires, any direct or indirect Beneficial Ownership (as defined in Attachment A) on a day during which an Advisory Client has a pending “buy” or “sell” order in that same Covered Security until that order is executed or withdrawn, unless the pending trade is an Index Trade or the pending trade is for a wrap fee account4. If the pending trade is a Limit Order, upon request of the Employee or Access Person, the Designated Supervisory Person (or his or her designee) will determine the likelihood of the Limit Order being “in the money” within the seven day blackout period. This determination will be made by a review of the historical trading activity, as well as information provided by the Trading Department.If it is anticipated that the Limit Order is not likely to be “in-the-money” within the seven-day blackout period, authorization may be granted at the discretion of the Designated Supervisory Person. 2. Seven-Day Blackout No portfolio manager of an Advisory Client, or Employee or Access Person linked to that portfolio manager by the Designated Supervisory Person, shall purchase or sell, directly or indirectly, any Covered Security in which he or she has, or by reason of such transaction acquires, any direct or indirect Beneficial Ownership within seven (7) calendar days before or after the Advisory Client’s trade in that Covered Security is executed, unless the Advisory Client’s trade is an Index Trade or is in a wrap fee account4.For purposes of the Seven-Day Blackout restriction contained in this paragraph, the term “Advisory Client” shall not include any client for which an Adviser places orders through its trading department but does not otherwise serve as an investment adviser or sub-adviser, render investment advice or make investment decisions. 4All wrap fee accounts are in investment styles that also have non-wrap fee client accounts.Transactions related to model changes for the applicable account style in the non-wrap fee accounts will prohibit personal trades during the pending trade and seven-day blackout periods. © 2010, Munder Capital Management Filename: MCM - Code of Ethics 02-10.docx Last Updated: 2-11-2010 Ethics MCM/PSA/MF Code of Ethics Page 8 3. Exempt Transactions The following transactions are exempt from the blackout periods described above in Sections II.A.1. and II.A.2.: a.Purchases or sales effected in any account over which the applicable Employee or Access Person has no direct or indirect influence or control (for example, blind trusts or discretionary accounts where the Employee or Access Person and the investment advisor agree in writing to abide by these restrictions in a manner approved by the Designated Supervisory Person); b.Purchases that are effected as part of an automatic dividend reinvestment plan, an automatic investment plan, a payroll deduction plan or program (including, but not limited to, automatic payroll deduction plans or programs and 401(k) plans or programs (both employee initiated and/or employer matching)), an employee stock purchase plan or program or other automatic stock purchase plans or programs; c.Purchases or sales that are considered by the Designated Supervisory Person to have a remote potential to harm an Advisory Client because, for example, such purchases or sales would be unlikely to affect a highly institutional market or because such purchases or sales are clearly not related economically to the securities held, purchased or sold by the Advisory Client; d.Purchases or sales that are non-volitional on the part of the applicable Employee or Access Person or a Fund; e.Purchases effected upon the exercise of rights issued by an issuer pro rata to all holders of a class of its securities, to the extent such rights were acquired from the issuer, and sales of such rights so acquired; f.Transactions in options on securities excluded from the definition of Covered Security; g.Transactions in commodities, futures (including currency futures and futures on securities comprising part of a broad-based, publicly-traded market-based index of stocks), options on futures, options on currencies and options on certain indices designated by the Compliance Department as broad-based.The indices designated by the Compliance Department as broad-based may be changed from time to time and are listed in Attachment E.Options on indices that are not designated as broad-based are subject to the blackout periods; and © 2010, Munder Capital Management Filename: MCM - Code of Ethics 02-10.docx Last Updated: 2-11-2010 Ethics MCM/PSA/MF Code of Ethics Page 9 h.De Minimis Trades. B.Disclosure of Conflict of Interest & Review of Transactions of Certain Employees 1. Disclosure of Conflict of Interest The Advisers acknowledge that a conflict of interest may exist if an Adviser uses the services of a broker-dealer when a personal relationship between an Employee of the Adviser and that of a broker-dealer exists (e.g., a member of the Adviser’s trading desk or one of its portfolio managers has a relative or a close personal friend employed by the broker-dealer selected to execute client transactions). The Advisers have determined that it is in the best interest of their respective clients, Employees and business relationships, including the selection of approved broker-dealers, to maintain a list of broker-dealer conflicts of interests relating to personal relationships between the Advisers’ Employees and approved broker-dealers. a.Each portfolio manager of an Advisory Client, or Employee linked to that portfolio manager by the Designated Supervisory Person, and each member of the trading desk must disclose to the Designated Supervisory Person (or his or her designee) any broker-dealer relationship or any potential conflict of interest prior to initiating any research or transaction activity with that broker-dealer. b.If a personal relationship or potential conflict of interest exists, a portfolio manager or trader must obtain prior approval from the Designated Supervisory Person (or his or her designee) before using the services of that broker-dealer. c.The Designated Supervisory Person (or his or her designee) will maintain a list of the personal relationships and potential conflicts of interests relating to broker-dealer and will periodically inquire with the trading desk personnel and investment teams of any additions and or deletions to the list. d.The Designated Supervisory Person (or his or her designee) will investigate any additions to the list to determine if there were any violations to the “prior notification/approval requirement” as discussed in item 1(a) and 1(b) above. ©2010, Munder Capital Management Filename: MCM - Code of Ethics 02-10.docx Last Updated: 2-11-2010 Ethics MCM/PSA/MF Code of Ethics Page 10 2. Review of Certain Transactions On a quarterly basis, the Designated Supervisory Person (or his or her designee) will review the transactions of each portfolio manager of an Advisory Client, each Employee linked to that portfolio manager by the Designated Supervisory Person, and their Immediate Family members, as follows: a.All transactions executed during the quarter by a portfolio manager of an Advisory Client, an Employee linked to that portfolio manager by the Designated Supervisory Person, and their Immediate Family members will be compared to all transactions in such portfolio manager’s Advisory Client accounts executed during the 90 days before or after the portfolio manager transaction; b.All transactions identified above will be analyzed to determine if such transactions involved frontrunning or if such transactions by the portfolio manager, Employee linked to that portfolio manager, or their Immediate Family members were inconsistent with the transactions in the Advisory Client accounts (e.g., a portfolio manager is selling the same security in his or her personal accounts that he/she is purchasing in Advisory Client Account for which he or she is responsible). c.If it is determined that a portfolio manager, Employee linked to that portfolio manager, or their Immediate Family members engaged in inappropriate activity, the Designated Supervisory Person shall submit such findings to the Compliance Committee.The Compliance Committee may impose whatever sanctions the Compliance Committee deems appropriate. C.Initial Public Offering and Limited Offering No Employee or Access Person shall acquire directly or indirectly any securities in an “initial public offering” for his or her personal account except “initial public offerings” of registered investment companies.For this purpose, an “initial public offering” means an offering of securities registered under the Securities Act of 1933, as amended, the issuer of which, immediately before the registration, was not subject to the reporting requirements of section 13 or 15(d) of the Securities Exchange Act of 1934.(As noted above, this provision does not apply to Non-Interested Trustees or Interested Trustees who are not also Investment Personnel.) No Employee or Access Person shall acquire directly or indirectly securities in a “limited offering” (which are sometimes also referred to as “private placements”) except after receiving pre-clearance, as specified in Section III.A. hereof.In all such instances, the Employee or Access Person shall provide the Designated Supervisory Person with full details of the proposed transaction (including written certification that the investment opportunity did not arise by virtue of such Employee or Access Person’s activities on behalf of Advisory Clients).The Designated Supervisory Person may not approve any such transaction unless he or she determines, after consultation with other investment advisory personnel of the applicable Adviser, such as its Chief Investment Officer or Co-Chief Investment Officer, that Advisory Clients have no reasonably foreseeable interest in purchasing such securities. © 2010, Munder Capital Management Filename: MCM - Code of Ethics 02-10.docx Last Updated: 2-11-2010 Ethics MCM/PSA/MF Code of Ethics Page 11 For this purpose, a “limited offering” means an offering that is exempt from registration under the Securities Act of 1933, as amended, pursuant to Section 4(2) or 4(6) thereof, or pursuant to Regulation D thereunder.(As noted above, this provision does not apply to Non-Interested Trustees or to Interested Trustees who are not also Investment Personnel.)An Employee or Access Person who has been authorized to acquire and has acquired securities in a “limited offering” must disclose that investment to the Designated Supervisory Person and either the Chief Investment Officer or Co-Chief Investment Officer prior to, and explain that the disclosure is being made is in connection with, such Employee or Access Person’s subsequent consideration of an investment in the issuer by an Advisory Client. D.Short-Term Trading 1. Covered Securities No Employee or Access Person shall purchase and sell, or sell and purchase, the same Covered Security in which such Employee or Access Person has a Beneficial Ownership interest within 60 calendar days.The 60 calendar days will be calculated from the date of the most recent transaction.Subject to Section V. below, any profit realized from a trade in violation of this provision shall be paid to the applicable Adviser, which shall, in turn, donate that amount to a charitable organization. 2. Munder Funds Shares No Employee or Access Person (or member of his or her Immediate Family) shall purchase and sell or sell and purchase shares of the same Munder Fund or fund sub-advised by an Adviser (see Attachment F for a list of mutual funds sub-advised by the Advisers) in which such Employee or Access Person has a Beneficial Ownership interest within a 60 day calendar period.The 60 calendar days will be calculated from the date of the most recent transaction. Further, no Employee or Access Person (or member of his or her Immediate Family) shall exchange shares of one Munder Fund or fund sub-advised by an Adviser (with respect to which such Employee or Access Person has a Beneficial Ownership interest) for shares of another Munder Fund or fund sub-advised by an Adviser (with respect to which such Employee or Access Person has a Beneficial Ownership interest) within a 60 day calendar period.The 60 calendar days will be calculated from the date of the most recent transaction. Further, it is the goal of the Munder Funds to limit the number of “roundtrip” exchanges into and out of a Fund that an Employee or Access Person can make in any one year for any account in which the Employee or Access Person has a Beneficial Ownership interest to no more than six per year. ©2010, Munder Capital Management Filename: MCM - Code of Ethics 02-10.docx Last Updated: 2-11-2010 Ethics MCM/PSA/MF Code of Ethics Page 12 3. Exempt Transactions None of the above-specified restrictions on short-term trading shall apply to the following transactions: a.Purchases or sales effected in any account over which the Employee or Access Person has no direct or indirect influence or control (for example, blind trusts or discretionary accounts where the Employee or Access Person and the investment advisor agree in writing to abide by these restrictions in a manner approved by the Designated Supervisory Person); b.Purchases or sales that are non-volitional on the part of the Employee or Access Person; c.Purchases that are effected as part of an automatic dividend reinvestment plan, an automatic investment plan, a payroll deduction plan or program (including, but not limited to, automatic payroll deduction plans or programs and 401(k) plans or programs (both employee initiated and/or employer matching)), an employee stock purchase plan or program, or other automatic stock purchase plans or programs; d.Sales that are part of an automatic withdrawal plan or program, including loans, withdrawals and distributions from 401(k) plans or programs; e.Purchases or sales with respect to shares of any of the taxable or tax-exempt money market funds sponsored by MCM (“Munder Money Market Funds”) or sub-advised by an Adviser; f.Except for short-term trading in shares of the Munder Funds, purchases or sales that are considered by the Designated Supervisory Person to have a remote potential to harm an Advisory Client because, for example, such purchases or sales would be unlikely to affect a highly institutional market or because such purchases or sales are clearly not related economically to the securities held, purchased or sold by the Advisory Client; g.Purchases effected upon the exercise of rights issued by an issuer pro rata to all holders of a class of its securities, to the extent such rights were acquired from the issuer, and sales of such rights so acquired; h.Transactions in options on securities excluded from the definition of Covered Security; and i.Transactions in commodities, futures (including currency futures and futures on securities comprising part of a broad-based, publicly-traded market-based index of stocks), options on futures, options on currencies and options on certain indices designated by the Compliance Department as broad-based.The indices designated by the Compliance Department as broad-based may be changed from time to time and are listed in Attachment E. Options on indices that are not designated as broad-based are subject to the restrictions on short-term trading. © 2010, Munder Capital Management Filename: MCM - Code of Ethics 02-10.docx Last Updated: 2-11-2010 Ethics MCM/PSA/MF Code of Ethics Page 13 4. Return of Profits Subject to Section V. below, any profit realized by an Employee or Access Person from prohibited short-term trading in shares of the Munder Funds or funds sub-advised by an Adviser shall be returned to the relevant Munder Fund or sub-advised fund and shall be viewed for tax purposes as a payment made to correct an error. E.Gifts The gift provisions below apply to officers and employees of the Advisers.Please see the Gift Policy in the Employee Handbook for further information. 1. Accepting Gifts On occasion, because of their positions with the Advisers or the Munder Funds, employees may be offered, or may receive without notice, gifts from clients, brokers, vendors or other persons affiliated with such entities.Acceptance of extraordinary or extravagant gifts is not permissible.Any such gifts must be declined, returned or given to the applicable Adviser to donate to charity in order to protect the reputation and integrity of the Advisers and the Munder Funds.Gifts of a nominal value (i.e., gifts whose reasonable aggregate value is no more than $100 a year), customary business meals, entertainment (e.g., reasonable sporting events) and promotional items (e.g., pens, mugs, T-shirts) may be accepted.Employees may not accept a gift of cash or a cash equivalent (e.g., gift certificates) in any amount.Employees must report the receipt of a gift to the Legal Department in accordance with the requirements of the Advisers’ Gift Policy. 2. Solicitation of Gifts Employees and officers of the Advisers may not solicit gifts or gratuities. 3. Giving Gifts Employees and officers of the Advisers may not give any gift(s) with an aggregate value in excess of $100 per year to any person associated with any securities or financial organization, including exchanges, other FINRA member organizations, commodity firms, news media, or clients of the firm. © 2010, Munder Capital Management Filename: MCM - Code of Ethics 02-10.docx Last Updated: 2-11-2010 Ethics MCM/PSA/MF Code of Ethics Page 14 F.Service as a Director No Employee or Access Person shall serve on the board of directors of any publicly-traded company or privately-held company without prior authorization from the Compliance Committee, based upon a determination that such board service would not be inconsistent with the interests of the Advisory Clients.In instances in which such service is authorized, the Employee or Access Person will be isolated from making investment decisions relating to such company through the implementation of appropriate “Chinese Wall” procedures established by the CCO.This restriction does not apply to non-profit, charitable, civic, religious, public, political, educational or social organizations. G.Amendments and Waivers The limitations and restrictions specified in subsections C through F of this Section II. may be modified only by the CCO on a case-by-case basis.Each such modification shall be documented in writing by the Designated Supervisory Person, including in particular the basis for the modification.If material, such modification must be approved by the Board of Trustees of the Munder Funds no later than six months after adoption of the change. Although exceptions to the Code will rarely, if ever, be granted, the CCO may grant exceptions to the requirements of the Code on a case-by-case basis if he or she finds that the proposed conduct involves negligible opportunity for abuse.All material exceptions must be in writing and must be reported to the Board of Trustees of the Munder Funds at its next regularly scheduled meeting after the exception is granted.For purposes of this Section, an exception will be deemed to be material if the transaction involves more than 1,000 shares or has a dollar value in excess of When requesting an exception to the restrictions on short-term trading in Section II.D., an Employee or Access Person must demonstrate that (1) the short-term trading would not have a material impact on the relevant Munder Fund and its shareholders or the relevant fund sub-advised by an Adviser and its shareholders; (2) the transaction involves less than 1,000 shares of any Munder Fund or fund sub-advised by an Adviser; and (3) the aggregate dollar value of the shares that would be purchased or sold on a short-term basis is not in excess of $25,000.The CCO will grant exceptions only in limited circumstances.No waivers will be granted to portfolio managers with respect to short-term trading in shares of any Munder Fund or sub-advised fund for which they provide advisory services. III.
